Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 
Claim 22 and 39 are objected to because of the following informalities: 
Claim 22, line 1 recites the phrase “wherein the computer-readable text” which should be “wherein the single electronic document comprises computer-readable text”
Claim 39, line 1 recites the phrase “wherein the computer-readable text” which should be “wherein the single electronic document comprises computer-readable text”
For the informalities above and wherever else they may occur appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Patwa et al. (US 20130046704 A1 hereinafter Patwa) in view of Liu et al. (US 20150006286 A1 hereinafter Liu).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

	As to independent claim 21, Patwa teaches a system for generating a hybrid resume for a candidate, the system comprising: [computer system ¶134 Fig. 7 700]
a computer-based interface capable of receiving a plurality of attributes from a plurality of candidates, wherein each attribute in the plurality of attributes is electronically stored; [system receives profile information (attributes from candidates ¶14, ¶40]
a computer system with one or more processors having circuitry to execute instructions; [processor 701 Fig. 7 ¶134]
a memory unit available to the one or more processors, wherein: the memory unit is communicatively coupled to the processor, the memory unit is capable of storing the plurality of attributes created by the computer-based interface, and the memory unit is capable of having sequences of instructions stored therein, which when executed cause the one or more processors to: [memory 702 Fig. 7 ¶134; with information ¶40]
aggregate and store a plurality of data, wherein the plurality of data comprises each attribute associated with the particular candidate for each particular candidate in the plurality of candidates,  [data store with information on candidates ¶15]
select, based on the variables that are desired by the particular job listing, at least one or more attributes associated with the particular candidate, wherein the one or more attributes associated with the particular candidate comprise selected attributes, [selects matches candidates to jobs based on skills etc. attributes ¶25 ¶58 "The employer can view details of the matched results and read the recommendations for the candidates associated with the matched candidate profiles on the GUI. 
input the selected attributes into a visual layer of electronic media, wherein the visual layer comprises graphics and the visual layer comprises format displays, input the selected attributes into a hidden layer of electronic media, wherein the hidden layer comprises computer-readable content and the hidden layer is capable of being accessed by an applicant tracking system, and [visual and private layers with configurable fields (selected attributes ¶42-43 " a user controlled privacy layer that hides multiple interface elements, for example, the configurable fields of the profile information such as the identification information of the use"]
compile the hidden layer and the visual layer into a single electronic document, wherein the single electronic document comprises a hybrid resume; [complies profile/resume using private hidden layer ¶42-43 ¶81 "displays the fields only when the user explicitly removes the privacy layer and therefore opens the user profile to one or more employers"]
a communication device [network interface on system ¶130] capable of transmitting the hybrid resume to a remote computer. [communicates profiles across platform ¶20]
Patwa does not specifically teach transform the plurality of data into a knowledge graph, use the knowledge graph to identify the variables that are desired by a particular job listing.
However, Liu teaches transform the plurality of data into a knowledge graph, use the knowledge graph to identify the variables that are desired by a particular job listing, [Puts candidate skills and jobs in a social graph that can be queried ¶28, ¶110 "social graph 1008-1 may include identifiers 1010-1 for users 946 in FIG. 9, nodes 1012-1 (for associated attributes 960 in FIG. 9), and/or edges 1014-1 that represent relationships or connections between nodes 1012-1. For example, nodes 1012-1 may include skills, jobs"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the recruitment system disclosed by Patwa by incorporating the transform the plurality of data into a knowledge graph, use the knowledge graph to identify the variables that are desired by a particular job listing disclosed by Liu because both techniques address the same field of targeting users and by incorporating Liu into Elliott provides a more effective and accurate targeting or recommendation of users [Liu ¶6-7]

As to dependent claim 22, the rejection of claim 21 is incorporated. Patwa and Liu further teach wherein the computer-readable text comprises plain text, unformatted text, or combinations thereof. [Patwa text fields ¶131]

As to dependent claim 23, the rejection of claim 21 is incorporated. Patwa and Liu further teach wherein the visual layer is displayed on a computing device to a user. [Patway displays profile with visible and private layers on a gui ¶58 "The employer can view details of the matched results and read the recommendations for the candidates associated with the matched candidate profiles on the GUI. However, the employer may determine the identity of the candidate if the candidate has removed the privacy layer."]

As to dependent claim 24, the rejection of claim 23 is incorporated. Patwa and Liu further teach wherein the hidden layer is accessible to the computing device and not displayed on the computing device to the user.  [Patway displays private layers on a gui by choice ¶58 "The employer can view details of the matched results and read the recommendations for the candidates associated with the matched candidate profiles on the GUI. However, the employer may determine the identity of the candidate if the candidate has removed the privacy layer."]

As to independent claim 25, Patwa a method of generating a hybrid resume comprising a hidden layer and a visual layer, the method comprising: [complies profile/resume ¶42-43 ¶81] 
receiving, from a computing device of a particular user of a plurality of users, a selection of a job listing, wherein each of the plurality of users has a predefined user profile that is compiled into a dataset of a plurality of datasets; [candidates may display and select job opportunities and have profiles Fig. 4 E illustrates opportunities and profile ¶95]
responsive to receiving the selection of the job listing, identifying a particular dataset in the plurality of datasets, wherein the particular dataset corresponds to the predefined user profile of the particular user, and the particular dataset comprises one or more attributes of the particular user; [identifies matching user profile for job ¶95, ¶100 "evaluation of a candidate profile as a potential match to a recruiting requirement or a job description provided by the employer "]
inputting the at least one of the one or more attributes of the predefined user profile from the particular dataset into the hidden layer of the hybrid resume, wherein the hidden layer comprises computer-readable content, and the computer-readable content is capable of being processed by an applicant tracking system; visual and private layers with configurable fields (selected attributes )¶40m ¶42-43 " a user controlled privacy layer that hides multiple interface elements, for example, the configurable fields of the profile information such as the identification information of the use"]
configuring the particular dataset into a visible dataset, wherein the visible dataset comprises one or more data, the one or more data comprise a graphical representation of the at least one of the one or more attributes of the particular dataset, and the one or more data comprise a formatted text of the at least one of the one or more attributes of the particular dataset; [displays profile with visible and private layers on a gui ¶58 "The employer can view details of the matched results and read the recommendations for the candidates associated with the matched candidate profiles on the GUI. However, the employer may determine the identity of the candidate if the candidate has removed the privacy layer."]
inputting the visible dataset into the visual layer; [field for showing ¶58]
generating a document with two or more layers, wherein at least one of the two or more layers comprises the visual layer, and at least one of the two or more layers comprises the hidden layer.[visible/private layers on a gui for a profile/resume document ¶58]
Patwa does not specifically teach selecting, based on an attribute of the job listing, at least one of the one or more attributes of the particular user.
However, Liu teaches selecting, based on an attribute of the job listing, at least one of the one or more attributes of the particular user; [attributes from users and content used for recommendation (job ¶77) ¶108, ¶35 "extract features from the user profiles and from content available for serving to users, which may be used as rules to identify a subset of the users to target with particular recommendations regarding employment opportunities and/or other types of content."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the recruitment system disclosed by Patwa by incorporating the selecting, based on an attribute of the job listing, at least one of the one or more attributes of the particular user disclosed by Liu because both techniques address the same field of targeting users and by incorporating Liu into Elliott provides a more effective and accurate targeting or recommendation of users [Liu ¶6-7]

As to dependent claim 26, the rejection of claim 25 is incorporated. Patwa and Liu further teach wherein the one or more attributes are selected from a group consisting of the first and last name of the candidate, phone number, email address, education history, employment histories, hard skills, soft skills, objective statements, and combinations thereof. [Patwa last name, email ¶94 phone # ¶7 education, skills, experience ¶25; history ¶64 objective ¶57]

As to dependent claim 34, the rejection of claim 25 is incorporated. Patwa and Liu further teach wherein the visible dataset comprises a rasterized image format, wherein the rasterized image format is created on the computing device, and the rasterized image format is capable of being viewed by a user in the plurality of users. [Patwa image format for viewing ¶60]

As to dependent claim 35, the rejection of claim 25 is incorporated. Patwa and Liu further teach wherein the computer readable content of the hidden layer comprises a live text format. [Patwa live video and text message ¶60]

As to dependent claim 36, the rejection of claim 35 is incorporated. Patwa and Liu further teach wherein the graphical representations in the visual layer comprise one or more placeholders. [Patwa viewable profile has placeholder until removal of privacy ¶87 "candidate's profile and the "make me move" criteria"]

As to dependent claim 37, the rejection of claim 36 is incorporated. Patwa and Liu further teach a block templating language, wherein the block templating language replaces the one or more placeholders with the information from the particular dataset. [Patwa template driving profile ¶24]

As to dependent claim 38, the rejection of claim 25 is incorporated. Patwa and Liu further teach wherein the hidden layer is hidden behind the visual layer. [Patwa hides elements ¶42, ¶120]

As to independent claim 39, Patwa teaches a tangible, non-transitory computer-readable medium storing instructions that, when executed, cause a processor to: [storage medium ¶144]
aggregate and store a plurality of data, wherein the plurality of data comprises each attribute associated with the particular candidate for each particular candidate in the plurality of candidates;  [data store with information on candidates ¶15]
select, based on the variables that are desired by the particular job listing, at least one or more attributes associated with the particular candidate, wherein the one or more attributes associated with the particular candidate comprise selected attributes; [matches candidates to jobs based on skills etc. attributes ¶25 ¶58 "The employer can view details of the matched results and read the recommendations for the candidates associated with the matched candidate profiles on the GUI.”]
input the selected attributes into a visual layer of electronic media, wherein the visual layer comprises graphics and the visual layer comprises format displays; [visual layers show employers certain fields  ¶42-43 "providing selective access of the acquired profile information of a user"]
 input the selected attributes into a hidden layer of electronic media, wherein the hidden layer comprises computer-readable content and the hidden layer is capable of being accessed by an applicant tracking system; and [visual and private layers with configurable fields (selected attributes ¶42-43 " a user controlled privacy layer that hides multiple interface elements, for example, the configurable fields of the profile information such as the identification information of the use"]
compile the hidden layer and the visual layer into a single electronic document, wherein the single electronic document comprises a hybrid resume that is transmitted to a remote computer. [complies profile/resume using private hidden layer ¶42-43 ¶81 "displays the fields only when the user explicitly removes the privacy layer and therefore opens the user profile to one or more employers"] Patwa does not specifically teach transform the plurality of data into a knowledge graph, use the knowledge graph to identify the variables that are desired by a particular job listing.
However, Liu teaches transform the plurality of data into a knowledge graph, use the knowledge graph to identify the variables that are desired by a particular job listing, [Puts candidate skills and jobs in a social graph that can be queried ¶28, ¶110 "social graph 1008-1 may include identifiers 1010-1 for users 946 in FIG. 9, nodes 1012-1 (for associated attributes 960 in FIG. 9), and/or edges 1014-1 that represent relationships or connections between nodes 1012-1. For example, nodes 1012-1 may include skills, jobs"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the recruitment system disclosed by Patwa by incorporating the transform the plurality of data into a knowledge graph, use the knowledge graph to identify the variables that are desired by a particular job listing disclosed by Liu because both techniques address the same field of targeting users and by incorporating Liu into Elliott provides a more effective and accurate targeting or recommendation of users [Liu ¶6-7]

As to dependent claim 40, the rejection of claim 39 is incorporated. Patwa and Liu further teach wherein the computer-readable text comprises plain text, unformatted text, or combinations thereof.  [Patwa text fields ¶131]

Claim 27-33 is rejected under 35 U.S.C. 103 as being unpatentable over Patwa in view of Liu as applied to claim 25 above, and further in view of CHAMPANERIA (US 20190114593 A1 hereinafter Champaneria)

As to dependent claim 27, the combination of Patwa and Liu teach all the limitations of claim 25 that is incorporated. 
Patwa and Liu do not specifically teach wherein the generation of the hybrid resume occurs on a computing device, wherein: the computing device comprises a cognitive artificial intelligence (AI) engine, the cognitive AI engine tracks information from a plurality of job listings, and the information from the plurality of job listings comprises a plurality of desired attributes pertaining to a candidate employee.
However, Champaneria teaches wherein the generation of the hybrid resume occurs on a computing device, wherein: the computing device comprises a cognitive artificial intelligence (AI) engine, the cognitive AI engine tracks information from a plurality of job listings, and the information from the plurality of job listings comprises a plurality of desired attributes pertaining to a candidate employee. [AI uses job data and candidate skills ¶225 "an AI BOT may categorize an extensive set of jobs (which may, for example, be in the hundreds of millions) and extract the top listed skills and/or responsibilities for each job title or job type."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the matching system disclosed by Patwa and Liu by incorporating the wherein the generation of the hybrid resume occurs on a computing device, wherein: the computing device comprises a cognitive artificial intelligence (AI) engine, the cognitive AI engine tracks information from a plurality of job listings, and the information from the plurality of job listings comprises a plurality of desired attributes pertaining to a candidate employee disclosed by Champaneria because all techniques address the same field of identifying users and by incorporating Champaneria into Patwa and Liu reduces the time to find candidates and automates processes alleviating burdens [Champaneria ¶14-15]

As to dependent claim 28, the rejection of claim 27 is incorporated. Patwa, Liu and Champaneria further teach prior to inputting the visible dataset into the hidden layer, indexing the plurality of desired attributes into a plurality of categories, wherein the indexing is performed by the cognitive AI engine, [Champaneria ai is used for categorize ¶225 "an AI BOT may categorize an extensive set of jobs (which may, for example, be in the hundreds of millions) and extract the top listed skills and/or responsibilities for each job title or job type."] the plurality of categories are included in an ontology library, and each category in the plurality of categories comprises one or more desired attributes in the plurality of desired attributes. [Patwa Taxonomies (ontology) ¶24; weighted (desired) criteria ¶27]

As to dependent claim 29, the rejection of claim 28 is incorporated. Patwa, Liu and Champaneria further teach responsive to identifying the particular dataset, indexing attributes of the particular dataset into the plurality of categories. [Champaneria collects skills and responsibilities (attributes)  ¶225 "an AI BOT may categorize an extensive set of jobs (which may, for example, be in the hundreds of millions) and extract the top listed skills and/or responsibilities for each job title or job type."]

As to dependent claim 30, the rejection of claim 29 is incorporated. Patwa, Liu and Champaneria further teach responsive to indexing the attributes, determining if the attributes of the particular user are within a particular category of the plurality of categories, [Champaneria skills and responsibilities into categories ¶225 "an AI BOT may categorize an extensive set of jobs (which may, for example, be in the hundreds of millions) and extract the top listed skills and/or responsibilities for each job title or job type."] 
wherein the particular category is one or more of the categories in the plurality of categories that contains a particular set of desired attributes, the particular set of desired attributes corresponds to the information from the job listing, and the information is harvested by the cognitive AI engine. [Patwa weighting parameters (desire) ¶16, ¶20]

As to dependent claim 31, the rejection of claim 30 is incorporated. Patwa, Liu and Champaneria further teach responsive to determining the set of desired attributes for the job listing, identifying one or more attributes of the particular user that are categorized within the same one or more categories as the particular set of desired attributes. [Champaneria matches desired categorized skills ¶76 , ¶224-225]

As to dependent claim 32, the rejection of claim 31 is incorporated. Patwa, Liu and Champaneria further teach responsive to identifying the one or more attributes of the particular user that are categorized within the same one or more categories as the particular set of desired attributes, classifying the identified attributes of the particular user as matching attributes. [Patwa matches skill, personality categories ¶100]

As to dependent claim 33, the rejection of claim 32 is incorporated. Patwa, Liu and Champaneria further teach responsive to classifying the matching attributes and prior to inputting the particular dataset into the hidden layer, transpiling the matching attributes into the desirable attributes, wherein the particular dataset comprises the desirable attributes. [Patwa classify into taxonomies ¶53]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Chevalier et al. (US 20150127565 A1) teaches using a graph path to determine next potential career moves for a candidate and this information may be used to serve the candidate potential jobs (see ¶169)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143